DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-3, 6, 7, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazani US PG PUB 2019/0097457, Kitagawa US PG PUB 2009/0039833, and Carney 2018/0289973.
Re claim 1, Hazani discloses a method for sending a communication signal from a power source to a remote subunit over direct current (DC) power conductors (Hazani discloses a system with a power distribution circuit 244 wherein there are power conductors 246, Fig. 4, wherein a management communication link 410 can be a modulated signal coupled to the power conductors ¶ [0044], where the power source 400 that is connected is a DC/DC power source ¶ [0042]), the method comprising: 
detecting an interrupt window created by a remote subunit (the controller circuit is configured to disconnect the power source from the power conductors for safety reasons in response to detection of a load based on detecting a current from the power source in excess of a threshold current level ¶[0009], such that the detection of the current from the power source in excess would be detecting interrupt window starts with the excess of a threshold current and the load is that of the remote subunit, such that it is created by the subunit); 
during the interrupt window opening a switch at a power source to decouple a DC power conductor from the power source (the remote unit is configured to be decoupled from the power conductors from its power consuming components thereby disconnecting the load of the remote unit from the power distribution system ¶ [0009], wherein the decoupling inherently shows a switching element);
keeping the switch open to transmit data from the power source to the remote unit (to determine if an external load 418 other than the remote circuit 218, such as a human, is contacting the power conductors 246+, 246−, the controller circuit 404 could be configured to communicate over a management communications link 410 to the remote unit 218. The management communications link 410 may be electrical conductors (e.g. copper wire) or optical fiber medium as examples. The management communications link 410 may be a bidirectional communications link configured to carry a full duplex signal at a carrier frequency, such as 1.5 MHz for example. The controller circuit 404 is configured to send a remote power connection signal 412 indicating a remote power disconnect state to a switch control circuit 414 coupled to the management communications link 410 ¶ [0043], such that the power distribution circuit transmits data to the remote unit). 
Hazani does not explicitly disclose keeping the switch open past an end of the interrupt window to transmit data from the power source to the remote subunit. Kitagawa discloses that the method of transmitting information along a direct-current power transmission line interrupts the direction current flow through the direct current power transmission ¶ [0058], such that transmission of signals along the line would happen when there is power is not being communicated across the transmission link.  Furthermore, Carney discloses that in some examples, a processing circuit 90 may terminate communication window 394 in response to receiving control signal 398 since communication circuit94 no longer needs to be powered. Processing circuit 90 may also adjust the width X of communication windows based on the control signal 398 is received. For example, if control signal 398 is received very close to the expected time of the transmission window, the processing circuitry 90 may reduce the width W of the communication windows to conserve power. Conversely, if control signal 398 is received near the start or end of the communication window 394, subsequent control signals might not be 
Hazani, Kitagawa, and Carney are analogous art because they are from the same field of endeavor, communicating information or data. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Hazani, Kitagawa, and Carney before him or her, to modify the switching element which control the transmission of power across the conductors of Hazani to include the ability to modify the transmission window such that it could be longer and ensure reception of all information according to Carney and understanding that during transmission across electrical conductors means that the power distribution is interrupted of Kitagawa because it combines prior art elements according to known methods to yield predicable results, in this case, enables the system to ensure full communication is transmitted. 
Re claim 2, Hazani, Kitagawa, and Carney discloses all the elements of claim 1, which claim 2 is dependent. Furthermore, Hazani discloses further comprising, when the switch is closed, providing a DC voltage on the DC power conductor (the controller circuit can be configured to wait a period of time and/or until a manual reset instruction is received, before connecting the power source from the power conductors and remote unit coupling its power consuming components to the power conductors to once again allow current to flow from the power source to the remote units serviced by the power distribution system ¶ [0009]).  
Re claim 3, Hazani, Kitagawa, and Carney disclose all the elements of claim 1, which claim 3 is dependent. Furthermore, Hazani discloses comprising transferring power to the remote subunit during a power transfer window before or after the interrupt window (the controller circuit can be configured to wait a period of time and/or until a manual reset instruction is received, before connecting the power source from the power conductors and remote unit coupling its power consuming components to the power conductors to once again allow current to flow from the power source to the remote units serviced by the power distribution system ¶ [0009], such that there is power flowing after the interrupt window).  
Re claim 6, Hazani, Kitagawa, and Carney disclose all the elements of claim 1, which claim 6 is dependent. Furthermore, Hazani and Kitagawa comprising sending messages to multiple remote subunits through the DC power conductor (Hazani discloses that communications links 114 may be cable that includes electrical conductors for carrying current (direct current (DC)) to the RAUs 106(1) – 106(N) ¶ [0006], such that there are a plurality of electrical conductors to a plurality of remote antenna units.).  
Re claim 7, Hazani, Kitagawa, and Carney discloses all the elements claim 1, which claim 7 is dependent. Furthermore, Hazani disclose comprising receiving a message from the remote subunit (The management communications link 410 may be electrical conductors (e.g. copper wire) or optical fiber medium as examples. The management communications link 410 may be a bidirectional communications link configured to carry a full duplex signal at a carrier frequency, such as 1.5 MHz for example. ¶ [0043], such that the bidirectional nature suggest the ability to receive a signal as well). 
Re claim 12, Hazani, Kitagawa, and Carney disclose all the elements of claim 1, which claim 12 is dependent. Furthermore, Hazani discloses wherein the remote subunit comprises a remote antenna unit (RAU) (Hazani discloses that communications links 114 may be cable that includes electrical conductors for carrying current (direct current (DC)) to the RAUs 106(1) – 106(N) ¶ [0006] such that the remote units are remote antenna units).
Re claim 22, Hazani discloses a power source comprising: 
a power supply (power source 400, Fig. 4); 
an output port configured to be coupled to a power conductor (distribution power output 403, Fig. 4, which is coupled to power conductor 246 ¶ [0042]); 
a switch positioned between the power supply and the output port (switch 408, Fig. 4); 
(current measurement circuit 402, Fig. 4, which is connected to the power conductor 244, Fig. 4, such that they are associated ¶[0042]); and 
a control circuit configured to: 
use the current sensor to detect an interrupt window on the power conductor created by a remote subunit (The current measurement circuit 402 measures the current on the power conductors 246+, 246− while the remote unit 218 is decoupled from the power source 400. If an external load 418 is not contacting the power conductors 246+, 246−, this means no current (or only a small amount of current due to current leakages for example) should flow from the power source 400 to the power conductors 246+, 246−. However, if an external load 418, such as a person, is contacting the power conductors 246+, 246−, this load 418 will present a load to the power source 400 that will cause current I.sub.2 to flow from the power source 400 over the power conductors 246+, 246−.); 
during the interrupt window, open the switch to decouple the power conductor from the power supply (Any measured current I.sub.2 by the current measurement circuit 402 is communicated to the controller circuit 404. In response to detection of the external load 418 as a function of the measured current I.sub.2 exceeding a predefined threshold current level, the controller circuit 402 is configured to communicate the distribution power connection control signal 406 indicating a distribution power disconnect state to the distribution switch circuit 408 to disconnect the power source 400 from the power conductors 246+, 246− for safety reasons) ; and 
keep the switch open to transmit data from the power source to the remote subunit (to determine if an external load 418 other than the remote circuit 218, such as a human, is contacting the power conductors 246+, 246−, the controller circuit 404 could be configured to communicate over a management communications link 410 to the remote unit 218. The management communications link 410 may be electrical conductors (e.g. copper wire) or optical fiber medium as examples. The management communications link 410 may be a bidirectional communications link configured to carry a full duplex signal at a carrier frequency, such as 1.5 MHz for example. The controller circuit 404 is configured to send a remote power connection signal 412 indicating a remote power disconnect state to a switch control circuit 414 coupled to the management communications link 410 ¶ [0043], such that the power distribution circuit transmits data to the remote unit).  
Hazani does not explicitly disclose keeping the switch open past an end of the interrupt window to transmit data from the power source to the remote subunit. Kitagawa discloses that the method of transmitting information along a direct-current power transmission line interrupts the direction current flow through the direct current power transmission ¶ [0058], such that transmission of signals along the line would happen when there is no power being communicated across the transmission link.  Furthermore, Carney discloses that in some examples, a processing circuit 90 may terminate communication window 394 in response to receiving control signal 398 since communication circuit94 no longer needs to be powered. Processing circuit 90 may also adjust the width X of communication windows based on the control signal 398 is received. For example, if control signal 398 is received very close to the expected time of the transmission window, the processing circuitry 90 may reduce the width W of the communication windows to conserve power. Conversely, if control signal 398 is received near the start or end of the communication window 394, subsequent control signals might not be captured within the communication window. Therefore, the processing circuitry may lengthen the width W of the subsequent in order to ensure the transmitted signals are received. ¶ [0184]. 
Hazani, Kitagawa, and Carney are analogous art because they are from the same field of endeavor, communicating information or data. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Hazani, Kitagawa, and Carney before him or her, to modify the switching element which control the transmission of power across the conductors of Hazani to include the ability to modify the transmission window such that it could be longer and ensure reception of all information according to Carney and understanding that during transmission across . 

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazani, Kitagawa, and Carney as applied to claim 1 above, and further in view of Jianming et al (herein Jianming) US PG PUB 2010/0086064.
Re claim 8, Hazani, Kitagawa, and Carney discloses all the elements of claim 7, which claim 8 is dependent. Hazani discloses that management communication link 410 may be a bidirectional communications link to carry a full duplex signal at a carrier frequency ¶ [0043]. Furthermore, Kitagawa also discloses that an information signal sending means is configured to subject a charging current flowing through the positive charge and the negative charter, wherein the information signal can be super imposed on the direct current power transmission line ¶ [0021]
The prior art does not explicitly disclose wherein receiving the message from the remote subunit comprises receiving a modulated pulse repetition interval (PRI).  However, Jianming discloses that in telecommunications, modulation is one of most important processes, which varies a periodic waveform, where a message can be conveyed by usually changing some parameters of a sine wave such as amplitude, phase, and frequency. All of these parameters can be modified in accordance with a low frequency information signal to obtain the modulated signal. There are many ways to modulate a signal: amplitude modulation (AM), frequency modulation (FM), phase modulation (PM), and pulse modulation (PM). Among the modulations, PM is the most common modulation scheme and is able to be further classified into pulse amplitude modulation (PAM), pulse code modulation (PCM), pulse frequency modulation (PFM), pulse position modulation (PPM), and pulse width modulation (PWM) ¶ [0003]. 

Re claim 9 and 10, Hazani, Kitagawa, Carney and Jianming discloses all the elements of claim 8, which claim 9 is dependent. Furthermore, Jianming discloses wherein the modulated PRI comprises a shortened PRI relative to a default PRI or wherein the modulated PRI comprises an extended PRI relative to a default PRI (Jianming discloses there are many ways to modulate a signal: amplitude modulation (AM), frequency modulation (FM), phase modulation (PM), and pulse modulation (PM). Among the modulations, PM is the most common modulation scheme and is able to be further classified into pulse amplitude modulation (PAM), pulse code modulation (PCM), pulse frequency modulation (PFM), pulse position modulation (PPM), and pulse width modulation (PWM) ¶ [0003], wherein pulse width modulation is pulse duration mediation and in the Focal Dictionary of Telecommunication defines it as a modulation technique in which the pulse duration of a pulse carrier is varied by the modulation signal, such it is understood that certain pulses would be longer or shorter than a default).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazani, Kitagawa, and Carney as applied to claim 1 above, and further in view of Kazmi et al (herein Kazmi) US PG PUB 2020/0187031.

Hazani and Kazmi are analogous art because they are from the same field of endeavor, radio communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Hazani and Kazmi before him or her, to understand the remote antenna units of Hazani to be interchangeable with understanding of the remote access node of Kazmi because Simple substitution of one known element for another to obtain predictable results, it this case, they are interchangeable and one could operate as the other. 

Allowable Subject Matter
Claims 4-6, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-21 and 23-28 allowed.
The following is an examiner’s statement of reasons for allowance: 

Re claim 5, this claim is dependent upon claim 4 and are allowable for the reasons previously stated. 
Re claim 11, the prior art discloses the method of claim 1, which claim 11 is dependent. However, the prior art does not explicitly disclose wherein detecting the interrupt window comprises detecting reduced current flow on the DC power conductor caused by the remote subunit disconnecting a load within the remote subunit from the DC power conductor. Rather the prior art of Hazani, which discussed under what conditions the DC power conductor would disconnect the DC current, which is that there is an excess amount of current running along the conductor paths. Furthermore, the examiner was unable to find, alone or in combination, the interruption window along the DC power conductor to be that of a  reduced current flow caused by the remote submit disconnecting a load with the remote submit from the DC power conductor, wherein the interrupt is what disconnects the power source. Hence, when the claim scope is considered as a whole, the claim is considered allowable. 
Re claims 14, the claim states a method for sending a communication signal from a remote subunit to a power source in a power distribution network, the method comprising: 
at a remote subunit in a power distribution network, 
opening a switch to disconnect a load from a power conductor to form an interrupt window according to a pulse repetition interval (PRI); and 
sending data to a power source by modulating a period of the PRI.  

Hazani (US PG PUB 2019/0097457) a method for sending a communication signal from a remote subunit to a power source in a power distribution network, the method comprising: 
at a remote subunit in a power distribution network (remote unit 218, Fig. 4), 
opening a switch to disconnect a load from a power conductor to form an interrupt window according to a pulse repetition interval (PRI) (An optional load switch circuit 425 can also be provided between the current limiter circuit 420 and the load 401 to connect and disconnect the load 401 from the power conductors 246+ ¶ [0045] wherein the load switch circuit 425 can be locally controlled by the switch control circuit 414 by a pulse width modulated (PWM) signal ¶ [0046], which is a pulse repetition interval); and 
sending data to a power source by modulating a period of the PRI (the controller circuit 404 could be configured to communicate over a management communications link 410 to the remote unit 218. The management communications link 410 may be electrical conductors (e.g. copper wire) or optical fiber medium as examples. The management communications link 410 may be a bidirectional communications link configured to carry a full duplex signal at a carrier frequency, such as 1.5 MHz for example ¶ [0043], wherein the bidirectional communications means the signal is transmitting data the power source).  

Reinhold (US PG PUB 2006/0038661) method for sending a communication signal from a remote subunit to a power source in a power distribution network, the method comprising 
at a remote subunit in a power distribution network, opening a switch to disconnect a load from a power conductor ( a second transmitting and/or receiving unit 9, constructed as a microprocessor, acts as a data generating device and controls a second electronic switch 10 and a third electronic switch 11. ¶ [0024]).
sending data to a power source by modulating a period of the PRI (As indicated by the dotted line 12, the second transmitting and/or receiving unit 9 is connected with the supply line 4. It can thereby be detected in which timing the power supply takes place by way of the switch 6. Parallel to the second transmitting and/or receiving unit 9, an energy accumulator 13 is provided which is constructed as a capacitor and by way of which the second transmitting and/or receiving unit 9 is supplied with voltage when the switch 6 is opened; that is, the voltage supply is separated from the second device 3. The second transmitting and/or receiving unit 9 can monitor or check different functions and physical quantities of the load 8 (for example, status, operational failure, temperature) and, by means of the corresponding switch position of the switches 10, 11, transmit signals or data assigned to the load 8 by way of the power supply line 4 to the first device 2. A diode 14 is provided parallel to the switch 11 ¶ [0024]).  

Re claims 15-21, these claims are dependent upon claim 14, and are allowable for the reasons above.
Re claim 23, the claim recites a remote subunit comprising: 
a load; 
an input port configured to be coupled to a power conductor; 
a switch positioned between the load and the input port; and 
a control circuit configured to: 
open the switch to disconnect the load from the power conductor to form an interrupt window according to a pulse repetition interval (PRI); 
and send data to a power source by pulse width modulating (PWM) a period of the PRI.  
While portions of the claim scope are disclosed by the prior art. Not all portions of the claim scope are disclosed, such that when you consider the prior art, alone or in combination, does not disclose the claim scope as a whole. This is especially concerning the limitation of “the interrupt window is formed due to the disconnecting of a load from the power conductor”. When this limitation is taking in consideration with the other limitations, the examiner believes the claim scope to be allowable. The examiner will discuss the prior art most closely associated with the claim scope in an attempt to further draw distinction between the invention and the prior art. 
Hazani (US PG PUB 2019/0097457) discloses a remote subunit comprising: 
a load (load 401, Fig. 4); 
an input port configured to be coupled to a power conductor (remote power input 409 of the remote unit 218 which is connected to the power conductors 246, Fig. 4); 
(there is switch 425 between the load and the remote power input 409, Fig. 4); and 
a control circuit configured to: 
open the switch to disconnect the load from the power conductor according to a pulse repetition interval (PRI) (An optional load switch circuit 425 can also be provided between the current limiter circuit 420 and the load 401 to connect and disconnect the load 401 from the power conductors 246+ ¶ [0045] wherein the load switch circuit 425 can be locally controlled by the switch control circuit 414 by a pulse width modulated (PWM) signal ¶ [0046], which is a pulse repetition interval); 
and send data to a power source (the controller circuit 404 could be configured to communicate over a management communications link 410 to the remote unit 218. The management communications link 410 may be electrical conductors (e.g. copper wire) or optical fiber medium as examples. The management communications link 410 may be a bidirectional communications link configured to carry a full duplex signal at a carrier frequency, such as 1.5 MHz for example ¶ [0043], wherein the bidirectional communications means the signal is transmitting data the power source).  
Hence, the prior art does not disclose that the sending of data to a power source includes modulating a period of the interval signal with pulse width modulation in order to transmit data to the power source. 
Eaves (US Patent 8,871,637) discloses a system between a load and a power source that does have switches and control signal to control the switch that is connected to the load to be able to disconnect the load from the power source. However, it does not explicitly disclose the ability to modulate that signal that is used by the switch with pulse width modulation in order to transmit data to a power source. 
Re claim 24, the claim recites: “A distributed communication system (DCS), comprising: 

distribute received one or more downlink communications signals over one or more downlink communications links to one or more remote subunits; and 
distribute received one or more uplink communications signals from the one or more remote subunits from one or more uplink communications links to one or more source communications outputs; 
a plurality of remote subunits, each remote subunit among the plurality of remote subunits comprising: 
a power input port configured to be coupled to a power conductor and receive a power signal from a power source therefrom; 
a switch coupled to the power input port; 
a first power output port configured to be coupled to a second power conductor to provide power from the remote subunit to a second cascaded remote subunit; and 
a controller circuit configured to: 
use a current sensor to detect an interrupt window on the power conductor created by the remote subunit; and 
during the interrupt window, open the switch to decouple the power conductor from the power supply; 
the remote subunit configured to: 
distribute the received one or more downlink communications signals received from the one or more downlink communications links to one or more client devices; and 
distribute the received one or more uplink communications signals from the one or more client devices to the one or more uplink communications links; and 
a power distribution system comprising: 

a distribution power input configured to receive current distributed by the power source; 
a distribution power output configured to distribute the received 38Attorney Docket No.: HI19-140 current over a power conductor coupled to an assigned remote subunit among the plurality of remote subunits; 
a distribution switch circuit coupled between the distribution power input and the distribution power output, the distribution switch circuit comprising a distribution switch control input; and 
a current measurement circuit coupled to the distribution power output and comprising a current measurement output; 
the current measurement circuit configured to measure a current at the distribution power output and generate a current measurement on the current measurement output based on the measured current at the distribution power output; and 
a controller circuit comprising: 
one or more current measurement inputs communicatively coupled to the one or more current measurement outputs of the one or more current measurement circuits of the one or more power distribution circuits; 
the controller circuit configured to, for a power distribution circuit among the one or more power distribution circuits: 
generate a distribution power connection control signal indicating a distribution power connection mode to the distribution switch control input of the power distribution circuit indicating a distribution power connect state; 
determine if the measured current on a current measurement input among the one or more current measurement inputs of the power distribution circuit exceeds a predefined threshold current level; and 

communicate the distribution power connection control signal comprising the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating a distribution power disconnect state.  
This claim includes components of the remote subunits as well as the power distribution systems found in the previous recited independent claims. However, the additional details as well as how all of the different components are connected and interact with each other are not disclosed by the prior art, alone or in combination, such that the claim scope when considered as a whole is considered allowable. 
Re claims 25-28, these claims are dependent upon claim 24 above and are allowable for the same reasons. 
The following patents and patent applications are cited to show the state of the art with respect to communication in a system with power transmission systems:
((US-20210367642, US-20210242703, US-20210153314, US-20200187031, US-20190097457, US-20150215001, US-20100289343, US-20100213759, US-20100086064, US-20090039833, US-20060038661, US-10897312, US-8781637, US-7813451, US-5969837)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637